DENSON, J.
There is no bill of exceptions in this case, hence, the first ground in the assignment of error, which challenges the correctness of the ruling of the court in granting defendant’s motion to strike the amended complaint, cannot be considered. — Holly v. Coffee, 123 Ala. 406; Cottingham v. Greely Barnham Grocery Co., 123 Ala. 479; Central of Georgia Ry. Co. v. Joseph, 125 Ala. 313.
The original complaint does not state a substantial cause of action against defendant, and the second ground of demurrer was properly sustained to it.
The judgment of the lower court is affirmed.
Affirmed.
McClellan, C. J., Haralson and Dowdell, J. J., concurring.